Citation Nr: 1454351	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The appellant seeks recognition as a veteran for purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

A review of the Veterans Benefits Management System (VBMS) reveals a December 2014 brief from the appellant's representative that has been reviewed by the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and Guerilla Service, is included for VA benefits purposes.  In addition, the American Recovery and Reinvestment Act created the Filipino Veterans Equity Compensation Fund to provide a one-time payment to eligible persons in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The required time period for filing a claim for the one-time payment from the FVEC Fund extended from February 17, 2009, the date of enactment, to February 16, 2010.  See Pub. L. No. 111-5, § 1002(c)(1), 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible person who files a claim from February 17, 2009, through February 16, 2010). 

Only service department records can establish if and when a person was serving on qualifying active service.  38 C.F.R. § 3.203; Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  If the United States service department declines to verify the claimed service, the applicant's only recourse lies within the relevant service department, not VA.  Soria, 118 F.3d at 749.   

In this case, the appellant submitted a timely claim for a one-time payment from the Filipino Veterans Equity Compensation Fund in April 2009, alleging that he was entitled to such payment due to his purported status as a veteran of the U.S. Armed Forces.  He has submitted evidence indicating that from March 1945 to June 1946 he served under the United States Armed Forces of the Far East (USAFFE) as a recognized guerrilla in D Company, 1st Battalion, 2nd Sulu Infantry Regiment.  The appellant has used multiple aliases for his name.  The appellant has also submitted personal statements, Internet evidence, and Philippine-based sources of evidence.  See March 2009 claim; November 2010 NOD; July 2011 VA Form 9. 

Despite the appellant's assertions, the AOJ determined that the appellant did not have the necessary qualifying service to be recognized as a veteran, after reviewing the documents submitted by the appellant.  The basis of that denial was that the National Personnel Records Center (NPRC) found in December 2009 and September 2010 that the "service department" had no evidence that the appellant (under his various aliases) had service as a member of the Philippine Commonwealth Army, including the Recognized Guerillas, in the service of the United States Armed Forces.  

Although the Board regrets the additional delay, a remand is necessary in the present case.

First, the U.S. Court of Appeals for Veterans Claims (Court) recently held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department, which would be the Department of the Army, as opposed to the NPRC.  Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. August 26, 2014).  The Court reasoned that, although a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, it was unclear whether the MOA assigns to NARA the authority to make administrative determinations verifying service, or assigns to NARA the duties to act simply as a reference librarian.  Id.  The Court stated that this ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC.  Id.  As such, the Court remanded the appeal for VA to seek verification of service from the Department of the Army.  Id.  See also Pucan v. McDonald, 13-0802, 2014 WL 4389456 (Vet. App. Sept. 8, 2014) (non-precedential decision, relying on Tagupa to vacate and remand with directions for VA to seek verification of the appellant's service from the service department).  In the present case, the Board will do the same.  

Second, in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit Court held that, where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning an appellant's active service after the initial service department certification.  Id. at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  In this case, the AOJ did not request verification of the appellant's service from the Department of the Army after he submitted additional documents relating to the nature of his service in November 2012.  Thus, a remand is required for the Department of the Army to review these additional documents, in compliance with its duty to assist pursuant to Capellan.

Third, the Tagupa case also noted VA's duty to assist includes obtaining all available information related to service, which can involve more than a report by the NPRC of its archives search.  The file indicates that the RO stated that the appellant's name was listed under the Reconstructed Recognized Guerilla Roster (RRGR) at Page 80, File 28, maintained by the RO in Manila, Philippines, under the alias - TAN ENG CHUAN.  Accordingly, the AOJ should associate with the claims file a copy of the information from the RRGR and send a copy as well to the Department of the Army as part of the verification of service request.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should associate with the claims file a copy of the portion of Reconstructed Recognized Guerilla Roster (RRGR) at Page 80, File 28 that lists the appellant's name, under the alias - TAN ENG CHUAN, maintained by the RO in Manila, Philippines.  

2.  The AOJ should request that the Department of the Army verify the appellant's alleged qualifying service as a recognized guerilla from March 1945 to June 1946 under the United States Armed Forces of the Far East.  The appellant claims that he served as a recognized guerilla under U.S. command with D Company, 1st Battalion, of the 2nd Sulu Infantry Regiment.  The appellant has also used multiple aliases for his name.  See e.g., September 2010 NPRC finding.  Each alias should be considered.  All documents referenced in the claims folder should be considered, including the additional documents relating to the nature of his service submitted by the appellant in November 2012, as well as the appellant's name listed in the RRGR at Page 80, File 28, maintained by the RO in Manila, Philippines.  

This remand is pursuant to the Court's recent holding in Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. August 26, 2014), in which the Court held that the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department, which would be the Department of the Army, as opposed to the NPRC.  

If these records are unavailable or do not exist, a negative reply to this effect is required from the Department of the Army.  

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the appellant and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




